DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a Final action for the application 16438947 amendment filed on 09/02/2022
Claim 1 - 8,10 – 19, 21 are amended
Claims 24 and 25 are New
Claims 1 – 8, 10 – 25 are currently pending and have been examined.

Response to arguments
Response to 101
The examiner states that the applicant’s amendments to the claims are not persuasive to overcome the 101 rejection. Additionally, the examiner states that the current amendment to the claims does not overcome the 101 rejection and states that claims are still directed to an abstract idea and the claims are still at the apply it level and does not currently integrate into a practical application. The applicants arguments that the improved method of providing target action inducers to consumer entities while also reducing computer network traffic / improving the user experience is not persuasive. The examiner states that the AI elements are still at an apply it level.

Response to 103
The argument is not persuasive due to a new grounds of rejection necessitated by the applicants amendment.
The examiner states that CUMBY / WANG discloses of generating target feature vectors based on broadest reasonable interpretation the examiner states that feature vectors can be interpreted based upon the 103 rejection. The examiner states that the applicants arguments with respect to the applicants amendments and newly added claims 24 and 25 are moot based upon a new grounds of rejection necessitated by the applicants amendment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 8, 10 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim(s) 1 – 8, 10 - 17, 22 - 25 (a machine/manufacture )and 18 - 21 (system). As such, claims 1 – 23 are drawn to one of the statutory categories of invention
Step 2A Prong 1: The claims recite an abstract idea of providing action inducers to target consumer entities, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, representative of claim 18, includes the following limitations:
 accessing transactions relating to actions involving a consumer entity and a provider entity, at least some of the transactions based on a previously provided action inducers; 
generating training data based on the transactions, the training data including for each of a plurality of consumer entities a feature vector for that entity that includes values for features derived from the transactions involving that consumer entity and a provider entity, each feature vector labeled with an outcome related to a target action inducer, the outcome indicating whether a previously provided action inducer induced the consumer entity to take an action; 
train a classifier based on the training data that includes the feature vectors labeled with an outcome related to a target action inducer, wherein the classifier receives a feature vector as input and outputs a predicted outcome; 
generating a target feature vector for a target consumer entity; 
generating a predicted outcome of success for a first target action inducer indicating that the first target action inducer will induce the target consumer entity to take an action, using the generated target feature vector; 
when the predicted outcome for the first target action inducer satisfies an inducement criterion, providing the target action inducer to the target consumer entity.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Computing system
one or more computer-readable storage mediums
one or more processors
employing one or machine learning techniques to train a classifier based on the training data
by the trained classifier
These additional elements are not indicative of integration into a practical application because:
Regarding the computing system, one or more computer readable storage mediums, one or more processors, and employing one or machine learning techniques to train a classifier based on the training data, by the trained classifier they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of a plurality of devices, processor, and memory are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of computing system, one or more computer readable storage mediums, one or more processors, and employing one or machine learning techniques to train a classifier based on the training data, by the trained classifier are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of computing system, one or more computer readable storage mediums, one or more processors, and employing one or machine learning techniques to train a classifier based on the training data, by the trained classifier are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claim 2-17, 22, 23 and 19 – 21 fail to cure this deficiency and are additionally rejected similarly.  
Claim 2 recites wherein the providing of the target action inducer includes generating a quick response code for identifying the target action inducer to a target provider entity, which is merely describing data and further defining the abstract idea.
Claim 3 recites wherein the inducement criterion is established by the target consumer entity, which is merely describing data and further defining the abstract idea.
Claim 4 recites a wherein the inducement criterion relates to number of action inducers that the target consumer entity has received and redeemed, which is merely describing data and further defining the abstract idea.
Claim 5 recites wherein the inducement criterion relates to value of the target action inducer, which is merely describing data and further defining the abstract idea.
Claim 6 recites wherein the inducement criterion is established by a target provider entity associated with the target action inducer, which is merely describing data and further defining the abstract idea.
Claim 7 recites wherein the inducement criterion relates to current location of the target consumer entity, which is merely describing data and further defining the abstract idea. 
Claim 8 recites receiving an indication when the target action inducer has induced the target consumer entity to take an action, which is merely describing data and further defining the abstract idea.   
Claim 9 recites wherein the classifier is applied to multiple target consumer entities and further comprising when applying the classifier, scheduling a separate thread of execution for each target consumer entity to apply the classifier to that target consumer entity, which is merely describing data and further defining the abstract idea.   
Claim 10 recites wherein the transactions are stored in a distributed ledger, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).
Claim 11 recites wherein the applying of the classifier is performed on a computing device of the target consumer entity, which is merely describing data and further defining the abstract idea.   
Claim 12 recites wherein the action inducer provides a pecuniary inducement, which is merely describing data and further defining the abstract idea.
Claim 13 recites wherein the pecuniary inducement includes a cryptocurrency inducement, which is merely describing data and further defining the abstract idea.
Claim 14 wherein provider entity performs the training, generating, applying, and providing, which is merely describing data and further defining the abstract idea.
Claim 15 wherein a third-party entity performs the training, generating, applying, and providing, which is merely describing data and further defining the abstract idea.
Claim 16 wherein a third-party entity performs the training and provider entity performs the generating, applying, and providing.  
Claim 17 wherein a third-party entity performs the training, generating, and applying and the provider entity performs the providing.
Claim 22 wherein the classifier is a neural network and wherein employing the one or more machine learning techniques to train the classifier comprises producing a set of weights for activation functions of the neural network, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Claim 23 wherein at least one feature vector is labeled to indicate that a corresponding target action inducer had a positive outcome for a consumer entity, and wherein at least one feature vector is labeled to indicate that a corresponding target action inducer had a negative outcome for a consumer entity, which is merely describing data and further defining the abstract idea.
Claim 24 wherein the computer-executable instructions further control the one or more computing systems to: generating a second target feature vector for each target consumer entity of multiple target consumer entities; scheduling a separate thread of execution for each generated second target feature vector; and generating a predicted outcome for a second target action inducer of each generated second target feature vector, by the trained classifier, using respective generated second target feature vectors at the respective separate thread of execution, which is merely describing data and further defining the abstract idea.
Claim 25 wherein the computer-executable instructions further control the one or more computing systems to: generating a second target feature vector for each target consumer entity of multiple target consumer entities; scheduling a separate thread of execution for each generated second target feature vector; and generating a predicted outcome for a second target action inducer of each generated second target feature vector, by the trained classifier, using respective generated second target feature vectors at the respective separate thread of execution , which is merely describing data and further defining the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 9, 11, 14, 19, 20, and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over CA 2556778 - Cumby et al. hereinafter as CUMBY in view of Wang, Donghui . Title: Content Based Recommender Journal:Elsevier. Publication date: 2018.[retrieved on:12/01/2022 ]. Retrieved from the Internet: < URL: https://www.sciencedirect.com/science/article/pii/S0950705118302107> hereinafter as WANG

Regarding Claim 1:
CUMBY discloses:
1. (Currently Amended) A method performed by a computing system for providing action inducers to target consumer entities, the method comprising: 
accessing transactions relating to actions involving a consumer entity and a provider entity, werein at least some of the transactions (transaction , para. 0064) are based onpreviously provided action inducers;  (previous para. 0056)
generating training data based on the transactions, the training data including for a plurality of consumer entities a feature vector (features, para. 0064) for that entity that includes values for features derived from the transactions (transaction , para. 0064) involving that consumer entity and a provider entity(store, para. 0044), each feature vector(para. 0053) labeled with an outcome related to a target action inducer, the outcome indicating whether a previously provided action inducer induced the consumer entity to take an action; ( previous, para. 0056)
employing one or more of the machine learning (machine learning, para. 013a) techniques train a classifier based on the training data that includes the feature vectors labeled (label, para. 0062) with an outcome related to a target action inducer, wherein the classifier receives a feature vector as input and outputs a predicted outcome; (whether a product was or was not bought, para. 0062)
generating a target feature vector for a target consumer entity; (customer, target , para. 0179)
applying the classifier to the generated target feature vector to generate a predicted outcome for a first target action inducer; and (classifier, para. 0040, shopping list ~ inducer, para. 0040 and 0041)
when the predicted outcome for the first target action inducer satisfies an inducement criterion, providing the first target action inducer to the target consumer entity.  (predict, para. 0053)

CUMBY does not disclose:
generatinq a predicted outcome of success for a first target action inducer indicating that the first target action inducer will induce the target consumer entity to take an action, by the trained classifier, using the generated target feature vector;

WANG discloses:
generating a predicted outcome of success for a(3.1.3 page 3) first target action inducer (page 3 and 5)indicating that the first target action inducer will induce the target consumer entity to take an action, by the trained classifier(classifier para. 3.2 page 3), using the generated target feature vector;(3.1.3 page 3)
It would be obvious to one of ordinary skill in the art before the effective filling date of the invention for CUMBY’s method of customer interaction with promotions utilizing machine learning methods to utilize WANG’s method of determining generating a predicted outcome of success for a first target action inducer indicating that the first target action inducer will induce the target consumer entity to take an action, by the trained classifier, using the qenerated target feature vector such that this would allow CUMBY to increase profit, improve interactions between the merchant and allow increase in sales and profit. ( para. 0123)

Regarding Claim 3:
CUMBY / WANG discloses of claim 1:
CUMBY discloses:
wherein the inducement criterion is established by the target consumer entity.  (models for determining customer will purchase products for customer, para. 0051)

Regarding Claim 4:
CUMBY / WANG discloses of claim 3:
CUMBY discloses:
wherein the inducement criterion relates to number of action inducers that the target consumer entity has received and redeemed.  ( accepted and rejected, para. 0046)

Regarding Claim 5:
CUMBY / WANG discloses of claim 3:
CUMBY discloses:
wherein the inducement criterion relates to value of the target action inducer.  (score, para. 0073)

Regarding Claim 6:
CUMBY / WANG discloses of claim 1:
CUMBY discloses:
wherein the inducement criterion is established by a target provider entity associated with the target action inducer.  (offer, target offers / promotions.  para. 0046, 0126, 0228)

Regarding Claim 7:
CUMBY / WANG discloses of claim 6:
CUMBY discloses:
wherein the inducement criterion relates to current location of the target consumer entity.  (location, para. 0121)

Regarding Claim 8:
CUMBY / WANG discloses of claim 1:
CUMBY discloses:
further comprising receiving an indication when the target action inducer has induced the target consumer entity to take an action (promote, target, para. 0126, 0041)

Regarding Claim 9:
CUMBY / WANG discloses of claim 1:
CUMBY discloses:
wherein the classifier is applied to multiple target consumer entities and further comprising when applying the classifier(classifier, para. 0116), scheduling a separate thread of execution for each target consumer entity(each customer, para. 0116) to apply the classifier to that target consumer entity.  (classifier, para. 0116)


Regarding Claim 11:
CUMBY / WANG discloses of claim 1:
CUMBY discloses:
wherein the applying of the classifier is performed on a computing device of the target consumer entity.  (input output Device, para. 0139)

Regarding Claim 14:
CUMBY / WANG discloses of claim 1:
CUMBY discloses:
wherein provider entity performs the training, generating, applying, and providing.  (retail establishment, para. 0043)


Regarding Claim 19:
CUMBY / WANG discloses of claim 18:
CUMBY discloses:
wherein the computer-executable instructions further control the one or more computing systems to receive an indication when the target action inducer has induced the target consumer entity to take an action based on the action inducer.  (Para. 0034 and 168-170)

Regarding Claim 20:
CUMBY / WANG discloses of claim 18:
CUMBY discloses:
wherein the classifier is applied to multiple target consumer entities and wherein the computer- executable instructions further control the one or more computing systems to when 153209652.1-5-Application No.: 16/435,381Docket No.: 127193-8002.US01 applying the classifier,(classfier, para. 0046 – 0047) schedule a separate thread of execution(individualized, para. 0044) for each target consumer entity to apply the classifier to that target consumer entity.  

Regarding Claim 23:
CUMBY / WANG discloses of claim 1:
CUMBY discloses:
wherein at least one feature vector is labeled to indicate that a corresponding target action inducer had a positive outcome(positive, para. 0069) for a consumer entity, and wherein at least one feature vector is labeled to indicate that a corresponding target action inducer had a negative (negative, para. 0069) outcome for a consumer entity. ( para. 0165)

Claims 2, 10, 12, 13 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over CA 2556778 - Cumby et al. hereinafter as CUMBY in view of Wang, Donghui . Title: Content Based Recommender Journal:Elsevier. Publication date: 2018.[retrieved on:12/01/2022 ]. Retrieved from the Internet: < URL: https://www.sciencedirect.com/science/article/pii/S0950705118302107> hereinafter as WANG
 in view of US PG Pubs 20190228461 et al. – Domokos et al. hereinafter as DOMOKOS

Regarding Claim 2:
CUMBY / WANG discloses the of claim 1:
CUMBY / WANG does not explicitly disclose
wherein the providing of the target action inducer includes generating a quick response code for identifying the target action inducer to a target provider entity. 
DOMOKOS teaches:
wherein the providing of the target action inducer includes generating a quick response code (QR, para. 0184) for identifying the target action inducer to a target provider entity.  (digital coupon identifier, para. 0084)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CUMBY / WANG’s method of individualized customer interactions to utilize DOMOKOS method of providing of the target action inducer includes generating a quick response code for identifying the target action inducer to a target provider entity as this would allow CUMBY / WANG to improve engagements with customers (Domokos - para. 0003)
 
Regarding claim 10:
CUMBY / WANG discloses the of claim 1:
CUMBY / WANG does not explicitly disclose:
wherein the transactions are stored in a distributed ledger.  
DOMOKOS teaches:
wherein the transactions are stored in a distributed ledger. (ledger, Para. 0078)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CUMBY / WANGS’s method of individualized customer interactions to utilize DOMOKOS method of performing the transactions stored on a distributed ledger as this would allow CUMBY / WANG to improve engagements with customers (Domokos - para. 0003)

Regarding claim 12:
CUMBY / WANG discloses the of claim 1:
CUMBY / WANG does not explicitly disclose:
wherein the first target action inducer provides a pecuniary inducement.  

DOMOKOS teaches:
wherein the first target action inducer provides a pecuniary inducement.  (coupon data on the blockchain / cryptocurrency, para. 0084)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CUMBY / WANGS’s method of individualized customer interactions to utilize DOMOKOS method of wherein the action inducer provides a pecuniary inducement. As this would allow CUMBY / WANGS to improve engagements with customers (Domokos - para. 0003)

Regarding claim 13:
CUMBY / DOMOKOS discloses the of claim 12:
CUMBY does not explicitly disclose:
wherein the pecuniary inducement includes a cryptocurrency inducement. 
DOMOKOS teaches:
wherein the pecuniary inducement includes a cryptocurrency inducement.  (coupon data on the blockchain / cryptocurrency, para. 0084)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CUMBY / DOMOKO’s method of individualized customer interactions to utilize DOMOKOS method of wherein the pecuniary inducement includes a cryptocurrency inducement as this would to allow CUMBY / WANG to improve engagements with customers (Domokos - para. 0003)

Regarding claim 21:
CUMBY / WANG discloses the of claim 18:
CUMBY / WANG does not explicitly disclose:
wherein the transactions are stored and executed in a distributed ledger using smart contracts. 
DOMOKOS teaches:
wherein the transactions are stored and executed in a distributed ledger using smart contracts. (Smart contract, para. 0084)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CUMBY / WANGS’s method of individualized customer interactions to utilize DOMOKOS method of transactions stored on a ledger using smart contracts as this would allow CUMBY / WANG to improve the experience of merchant and consumer engaged in commerce transactions (Domokos - para. 0203)


Claims 15, 16, 17 and 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over CA 2556778 - Cumby et al. hereinafter as CUMBY in view of Wang, Donghui . Title: Content Based Recommender Journal:Elsevier. Publication date: 2018.[retrieved on:12/01/2022 ]. Retrieved from the Internet: < URL: https://www.sciencedirect.com/science/article/pii/S0950705118302107> hereinafter as WANG
 in view of US PG 20180308133 – Giest Jr et al. hereinafter as GIEST

Regarding Claim 15:
CUMBY / WANG discloses of claim 1:
CUMBY / WANG does not discloses:
wherein a third-party entity performs the training, generating, applying, and providing.  
GEIST teaches:
wherein a third-party entity performs the training, generating, applying, and providing.  (third party and advertiser are the same entity, 0004)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CUMBY / WANG’s method of performing the machine learning training, generating applying and providing steps to utilize GEISTS method wherein the machine learn techniques are performed by a 3rd party as this would allow CUMBY / WANG to enhance user interaction with the system (GEIST - para. 0042)

Regarding Claim 16:
CUMBY / WANG discloses of claim 1:
CUMBY / WANG discloses:
wherein a third-party entity performs the training and provider entity performs the generating, applying, and providing.  
GEIST teaches:
wherein a third-party entity performs the training and provider entity performs the generating, applying, and providing.  (third party and advertiser are the same entity, 0004)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CUMBY / WANG’s method of performing the machine learning training, generating applying and providing steps to utilize GEISTS method wherein the machine learn techniques are performed by a 3rd party as this would allow CUMBY / WANG to enhance user interaction with the system (GEIST - para. 0042)

Regarding Claim 17:
CUMBY / WANG discloses of claim 1:
CUMBY / WANG discloses:
wherein a third-party entity performs the training, generating, and applying and the provider entity performs the providing.  
GEIST teaches:
wherein a third-party entity performs the training, generating, and applying and the provider entity performs the providing.(third party and advertiser are the same entity, 0004)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CUMBY / WANG’s method of performing the machine learning training, generating applying and providing steps to utilize GEISTS method wherein the machine learn techniques are performed by a 3rd party as this would allow CUMBY / WANG to enhance user interaction with the system (GEIST - para. 0042)

Regarding Claim 22:
CUMBY / WANG discloses the of claim 1
CUMBY / WANG do not disclose:
wherein the classifier is a neural network and wherein employing the one or more machine learning techniques to train the classifier comprises producing a set of weights for activation functions of the neural network.  
GEIST teaches:
wherein the classifier a neural network and wherein employing the one or more machine learning techniques to train(training, para. 0020) the classifier comprises producing a set of weights for activation functions of the neural network.  (neural network, weights, para. 0021)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CUMBY / WANGS / DOMOKOS’s method of the method of utilizing machine learning classifier to utilize DOMOKOS method of a neural network employing machine learning techniques to train classifier to produce a set of weights for function as this would allow CUMBY / WANG to improve the experience of merchant and consumer engaged in commerce transactions (Domokos - para. 0203)

Claims 1, 3 – 9, 11, 14, 19, 20, and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over CA 2556778 - Cumby et al. hereinafter as CUMBY in view of Wang, Donghui . Title: Content Based Recommender Journal:Elsevier. Publication date: 2018.[retrieved on:12/01/2022 ]. Retrieved from the Internet: < URL: https://www.sciencedirect.com/science/article/pii/S0950705118302107> hereinafter as WANG in further view of LEE, Yunseong, Title: Learning Prediction serving systems Journal:USENIX. Publication date: 2018.[retrieved on:12/01/2022 ]. Retrieved from the Internet: < URL: https://www.usenix.org/system/files/osdi18-lee.pdf > hereinafter as LEE

Regarding Claim 24 and 25:
CUMBY / WANG discloses of claims 1 and 18:
24. (New) The method of claim 1, further comprising: 
generating a second target feature vector for each target consumer entity(customer, target , para. 0179) of multiple target consumer entities(subset, para. 0011); 
generating a predicted (predicted, para. 0040) outcome for a second target action inducer (promotion, para. 0034) of each generated second target feature vector, by the trained classifier,(classifier, predictors, para. 0034, 0040) 
CUMBY / WANG Doesn’t explicitly disclose:
scheduling a separate thread of execution for each generated second target feature vector; and 
generating a predicted outcome for a second target action inducer of each generated second target feature vector, by the trained classifier, using respective generated second target feature vectors at the respective separate thread of execution.  
LEE discloses:
scheduling (scheduling page 614) a separate thread of execution for each generated second target feature vector;(modeling, thread execution, page 614)
generating a predicted outcome (predict page 614) for a second target action inducer (advertising and recommender, page 612)  of each generated second target feature vector, by the trained classifier(page 616), using respective generated second target feature vectors at the respective separate thread of execution.  (modeling, thread execution, page 614)
It would be obvious to one of ordinary skill in the art before the effective filling date of the applicants invention for CUMBY / WANG to generating target vectors to utilizing LEE’s method of scheduling a separate thread of execution such that this would allow CUMBY / WANG to optimize performance. ( LEE – page 615)

Conclusion         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.H.T/Examiner, Art Unit 3681                                       
                                                                                                                                                                 /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681